Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/20 has been entered.

Response to Arguments
Applicant’s arguments with respect to independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 6-8, 13-15, 20, 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Knauerhase (Pub. No. US 2008/0133738) in view of Brenner (Pat. No. US 6,748,593) in further view of Rasley (NPL 2016 “Efficient Queue Management for Cluster Scheduling”).
Claim 1, Nguyen teaches “a method, comprising: maintaining a plurality of dispatch queues corresponding to a plurality of processing entities, wherein each dispatch queue includes one or more task control blocks or is empty, and wherein an ordered list of dispatch queues is maintained for each processing entity of the plurality of processing entities ([0017] The illustrated embodiments, alternatively, avoid this potential challenge by, for example, maintaining a processor-specific local Task Control Block (TCB) list. In this manner, a local TCB list is maintained for each of the multiple processors (i.e. “processing entities) in the environment. Additionally, a global TCB list is also maintained. The interaction between local and global TCB lists will be further described, following, in an exemplary embodiment. Accordingly, in one exemplary embodiment, "hit ratios" in cache memory are improved, which corresponds to an overall increase in data management performance in the computing environment. [0030] In various other embodiments, processor 110 is configured for, when the process frees the TCB, returning the TCB to the local TCB list in a First-In-First-Out order such that a new allocation will receive a most recently used TCB.)”.
However, Nguyen may not explicitly teach the remaining limitations.
Brenner teaches “determining average wait times for task control blocks in each of the plurality of dispatch queues to determine a first dispatch queue that has a highest average wait time among the plurality of dispatch queues and a second dispatch queue that has a second highest average wait time among the plurality of dispatch queues, and a third dispatch queue that has a least average wait time among the plurality of dispatch queues ([Col. 6, Lines 42-52] “Idle load balancing is constrained by the node's steal threshold. The steal threshold is a fraction of the smoothed average load factor on all the local run queues in the node. This load factor is determined by sampling the number of threads on each local run queue at every clock cycle. For example, if the load factors of the CPUs is 5, 15 and 16 over a period of time, the smoothed average load factor might be 12. The steal threshold may be, for example, 1/4 of the smoothed average load factor and thus, may be 3. The steal threshold (1/4 in this example) is actually a tuneable value.” [Col. 21-26] “Periodic load balancing involves scanning a node's local run queues to identify the local run queues having the largest and smallest number of assigned threads on average, i.e., the local run queues with the highest and lowest load averages, hereafter referred to as the heaviest and lightest local run queues, respectively.”); and in response to determining that the measure is greater than a predetermined threshold, moving a number of task control blocks from the first dispatch queue to the  third dispatch queue in an attempt to equalize the number of task control blocks in the first dispatch queue and the third dispatch queue, wherein the number of task control blocks that are moved from the first dispatch queue to the third dispatch queue is proportional to the measure indicative of the difference between the highest average wait time and the second highest average wait time ([Col. 7, Line 66-Col. 8, Line 7] Accordingly, the dispatcher 150 obtains the lock for local run queues 574 and 572 and steals the first unbound thread in local run queue 574 and places it in local run queue 572. In order to avoid having to hold two local run queue 572 and 574 locks at the same time, the stolen thread may be temporarily dequeued and placed in a temporary queue (not shown). The lock on the local run queue 574 may then be released and the lock for the local run queue 572 acquired. The thread may then be requeued in local run queue 572. Examiner notes, as further evidence by Knauerhase teaches load factor may be based upon response times [0028] A "load factor" of a service instance or an aggregate of service instances may be expressed in a number of ways and conveys the extent to which service resources are being used. For example, the load factor may be expressed as a percentage of total use capacity for the service instance or aggregation of service instances. In one illustrative embodiment, the load factor for a service instance or aggregate of service instances may be calculated as a product of its average response time and its average hits per time unit; however, the load factor may be characterized using many different formulas.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Brenner with the teachings of Nguyen, Knauerhase in order to provide a system that teaches balancing loads between queues of Nguyen. The motivation for applying Brenner teaching with Nguyen, Knauerhase teaching is to provide a system for efficient handling of TCBs. Nguyen, Knauerhase, Brenner are analogous art directed towards queues. Together Nguyen, Knauerhase, Brenner teach every limitation of the claimed invention. Since the teachings were 
However, the combination may not explicitly teach “computing a measure indicative of a difference between the highest average wait time and the second highest average wait time”.
Brenner does teach [Col. 7, Lines 61-65] Assume that the load factor for local run queue 574 is 4 and the load factor for local run queue 572 is 1. The difference between the load factors is 3 which is higher than 1.5 indicating that the workloads of the local run queues 571-576 are not balanced.
Rasley teaches as evidence a task is assigned a selected queue based upon a score, and therefore teaches “computing a measure indicative of a difference between the highest average wait time (i.e. the busiest queue) and the second highest average wait time (i.e. queue 471, 473, 475, 476 of Brenner [3.2 Placement of Tasks to Nodes] “Based on queue wait time: This strategy assumes that each node publishes information about the estimated time a task will have to wait at a node before starting its execution, as described below. The lower this estimated wait time is, the higher the score of the node. This strategy improves upon the previous one when considering heterogeneous tasks, as we also show experimentally in Section 6.5.2.”)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Rasley with the teachings of Nguyen, Knauerhase, Brenner in order to provide a system that teaches balancing loads between queues of Nguyen. The motivation for applying Rasley teaching with Nguyen, Knauerhase teaching is to provide a system for sorting queues of Brenner according to score in order to select a destination queue. Nguyen, Knauerhase, Brenner are analogous art directed towards queues. Together Nguyen, Knauerhase, Brenner teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Brenner with the teachings of Nguyen, Knauerhase by known methods and gained expected results.
Claim 6, the combination teaches the claim, wherein Nguyen teaches  “the method of claim 1, wherein a selected dispatch queue is allocated specifically to identified processing units that are ([0017] The illustrated embodiments, alternatively, avoid this potential challenge by, for example, maintaining a processor-specific local Task Control Block (TCB) list. In this manner, a local TCB list is maintained for each of the multiple processors (i.e. “processing entities) in the environment.)”.
Claim 7, the combination teaches the claim, wherein Nguyen teaches “The method of claim 6, the method further comprising: determining whether a primary dispatch queue of a processing entity is empty in an ordered list of dispatch queues for the processing entity; and in response to determining that the primary dispatch queue of the processing entity is empty, selecting a task control block for processing by the processing entity from another dispatch queue of the ordered list of dispatch queues for the processing entity, wherein the another dispatch queue from which the task control block is selected meets a threshold criteria for the processing entity ([0039] As previously indicated, mechanisms of the illustrated embodiments may implement processor-specific lists of TCBs in the storage environment, such that, for example, each CPU in the system is associated with a local list of TCBs. When, for example, a process running on a particular CPU requires a free TCB, an exemplary allocation may occur as follows. First, if there are no available TCBs in the given local list, a predetermined number (e.g., N) TCBs may be fetched from a global TCB list to populate the local list. Second, a TCB from the local list may then be given to the running process, and removed from the local list.)”.
Claim 8, “A system, comprising: a memory; and a processor coupled to the memory, wherein the processor performs operations, the operations comprising: maintaining a plurality of dispatch queues corresponding to a plurality of processing entities, wherein each dispatch queue includes one or more task control blocks or is empty, and wherein an ordered list of dispatch queues is maintained for each processing entity of the plurality of processing entities; determining average wait times for task control blocks in each of the plurality of dispatch queues to determine a first dispatch queue that has a highest average wait time among the plurality of dispatch queues a second dispatch queue that has a least second highest average wait time among the plurality of dispatch queues, and a third dispatch queue that has a least average wait time among the plurality of dispatch queues; computing a measure indicative of a difference between the highest average wait time and the least second  is similar to claim 1 and therefore rejected with the same references and citations.
Claim 13, “the system of claim 8, wherein a selected dispatch queue is allocated specifically to identified processing units that are resident on a same module” is similar to claim 6 and therefore rejected with the same references and citations.
Claim 14, “the system of claim 13, the operations further comprising: determining whether the primary dispatch queue of a processing entity is empty in an ordered list of dispatch queues for the processing entity; and in response to determining that a primary dispatch queue of the processing entity is empty, selecting a task control block for processing by the processing entity from another dispatch queue of the ordered list of dispatch queues for the processing entity, wherein the another dispatch queue from which the task control block is selected meets a threshold criteria for the processing entity” is similar to claim 7 and therefore rejected with the same references and citations.
Claim 15, “A system, comprising: a memory; and a processor coupled to the memory, wherein the processor performs operations, the operations comprising: maintaining a plurality of dispatch queues corresponding to a plurality of processing entities, wherein each dispatch queue includes one or more task control blocks or is empty, and wherein an ordered list of dispatch queues is maintained for each processing entity of the plurality of processing entities; determining average wait times for task control blocks in each of the plurality of dispatch queues to determine a first dispatch queue that has a highest average wait time among the plurality of dispatch queues a second dispatch queue that has a least second highest average wait time among the plurality of dispatch queues, and a third dispatch queue that has a least average wait time among the plurality of dispatch queues; computing a  is similar to claim 1 and therefore rejected with the same references and citations.
Claim 20, “the computer program product of claim 15, wherein a selected dispatch queue is allocated specifically to identified processing units that are resident on a same module, the operations further comprising: determining whether a primary dispatch queue of a processing entity is empty in an ordered list of dispatch queues for the processing entity; and in response to determining that the primary dispatch queue of the processing entity is empty, selecting a task control block for processing by the processing entity from another dispatch queue of the ordered list of dispatch queues for the processing entity, wherein the another dispatch queue from which the task control block is selected meets a threshold criteria for the processing entity” is similar to claim 5 and therefore rejected with the same references and citations.
Claim 27, the combination teaches the claim, wherein Rasley teaches “the method of claim 1, wherein a first difference between the highest average wait time and the second highest average wait time exceeds a second difference between the second highest average wait time and the least average wait time ([3.2 Placement of Tasks to Nodes] “Based on queue wait time: This strategy assumes that each node publishes information about the estimated time a task will have to wait at a node before starting its execution, as described below. The lower this estimated wait time is, the higher the score of the node. This strategy improves upon the previous one when considering heterogeneous tasks, as we also show experimentally in Section 6.5.2.”)”.
Rational to claim 1 is applied here.
Claim 28, the combination teaches the claim, wherein Rasley teaches “the method of claim 27, wherein a third difference between the highest average wait time and the least average wait time exceeds the second highest average wait time ([3.2 Placement of Tasks to Nodes] “Based on queue wait time: This strategy assumes that each node publishes information about the estimated time a task will have to wait at a node before starting its execution, as described below. The lower this estimated wait time is, the higher the score of the node. This strategy improves upon the previous one when considering heterogeneous tasks, as we also show experimentally in Section 6.5.2.”)”.
Rational to claim 1 is applied here.
Claim 29, “the system of claim 8, wherein a first difference between the highest average wait time and the second highest average wait time exceeds a second difference between the second highest average wait time and the least average wait time” is similar to claim 27 and therefore rejected with the same references and citations.
Claim 30, “the system of claim 29, wherein a third difference between the highest average wait time and the least average wait time exceeds the second highest average wait time” is similar to claim 28 and therefore rejected with the same references and citations.
Claim 31, “the computer program product of claim 15, wherein a first difference between the highest average wait time and the second highest average wait time exceeds a second difference between the second highest average wait time and the least average wait time” is similar to claim 27 and therefore rejected with the same references and citations.
Claim 32, “the computer program product of claim 31, wherein a third difference between the highest average wait time and the least average wait time exceeds the second highest average wait time” is similar to claim 28 and therefore rejected with the same references and citations.
Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Knauerhase in view of Brenner in view of Rasley in view of Schmit in further view of Paramasivam.
Claim 5, the combination may not explicitly teach the claim limitations.
([0105] Once the steal portion of method 600 is complete, then method 600 continues on to the 622-632 share portion of method 600. At step 622, a determination is made if sharing should be initiated to balance the load of work-items in the queues. For example, this is accomplished by counting all the queues in the work group and collecting statistics. In one example, the statistics include the amount of work-items in the queues including the minimum, maximum, and average amount of work-items. Based on these statistics, or other or different statistics, a comparison of the time needed to perform the share operation versus the average time to complete processing a work-item task, e.g., if the time to share is greater than the time to complete a task there is no reason to perform the share. In this example, based on at least these statistics, a determination is made as to whether sharing of work-items from queues should be initiated.); and determining a service rate for task control blocks in each of the plurality of dispatch queues ([0057] … Communications infrastructure 109 can also include an Ethernet, or similar network, or any suitable physical communications infrastructure that satisfies an application's data transfer rate requirements. Communication infrastructure 109 includes the functionality to interconnect components including components of computing system 100.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Schmit with the teachings of Nguyen, Knauerhase, Brenner, Rasley in order to provide a system that teaches balancing loads between queues of Nguyen. The motivation for applying Schmit teaching with Nguyen, Knauerhase, Brenner, Rasley teaching is to provide a system for efficient handling of TCBs. Nguyen, Knauerhase, Brenner, Rasley, Schmit are analogous art directed towards queues. Together Nguyen, Knauerhase, Brenner, Rasley, Schmit teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Schmit with the teachings of Knauerhase, Brenner, Rasley, Schmit by known methods and gained expected results.

Paramasivam teaches “determining an arrival rate for task control blocks in each of the plurality of dispatch queues ([0052] Throughput may be another trigger for moving queues from one messaging container to another. For example, if a messaging container has one or more hot queues that receive messages at a high rate, the messaging container may be overwhelmed and perform sluggishly. The coordinator 307 may monitor throughput of the messaging containers and may instruct messaging containers that have throughput below a threshold to migrate data to other messaging containers.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Paranasuvam with the teachings of Nguyen, Knauerhase, Brenner, Rasley, Schmit in order to provide a system that teaches balancing loads between queues of Nguyen. The motivation for applying Paranasuvam teaching with Nguyen, Knauerhase, Brenner, Rasley, Schmit teaching is to provide a system for efficient handling of TCBs. Nguyen, Knauerhase, Brenner, Rasley, Schmit, Paranasuvam are analogous art directed towards queues. Together Nguyen, Knauerhase, Brenner, Rasley, Schmit, Paranasuvam teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Paranasuvam with the teachings of Nguyen, Knauerhase, Brenner, Rasley, Schmit by known methods and gained expected results. 
Claim 12, “the system of claim 8, wherein determining the state for each of the plurality of dispatch queues further comprises: determining an arrival rate for task control blocks in each of the plurality of dispatch queues; determining an average number of task control blocks in each of the plurality of dispatch queues; and determining a service rate for task control blocks in each of the plurality of dispatch queues” is similar to claim 5 and therefore rejected with the same references and citations.
Claim 19, “the computer program product of claim 15, wherein determining the state for each of
the plurality of dispatch queues further comprises: determining an arrival rate for task control blocks in each of the plurality of dispatch queues; determining an average number of task control blocks in  is similar to claim 5 and therefore rejected with the same references and citations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199